UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     KATHERINE L. FLEMING,                           DOCKET NUMBER
                   Appellant,                        AT-1221-11-0460-M-1

                  v.

     DEPARTMENT OF THE INTERIOR,                     DATE: November 23, 2016
                 Agency.




                  THIS ORDER IS NONPRECEDENTIAL *

           Katherine L. Fleming, Homestead, Florida, pro se.

           Vicki V. Mott, Esquire, Atlanta, Georgia, for the agency.


                                           BEFORE

                              Susan Tsui Grundmann, Chairman
                                 Mark A. Robbins, Member


                                     REMAND ORDER

¶1         The U.S. Court of Appeals for the Federal Circuit remanded this case to the
     Board on August 30, 2016, granting the Board’s August 11, 2016 motion to
     intervene and for remand. Fleming v. Department of the Interior, No. 16-1247,




     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                     2

     slip op. (Fed. Cir. Aug. 30. 2016). The Board’s reasons for requesting remand are
     set forth in its August 11, 2016 motion to the Court.
¶2        The Board hereby VACATES its September 22, 2015 Final Order in the
     underlying case, MSPB Docket No. AT-1221-11-0460-B-2.              This case is
     REMANDED for further proceedings in accordance with the Court’s August 30,
     2016 order and the Board’s August 11, 2016 motion. On remand, the case shall
     be adjudicated by an MSPB administrative judge from the Board’s Office of
     Regional Operations.




     FOR THE BOARD:                            ______________________________
                                               Jennifer Everling
                                               Acting Clerk of the Board
     Washington, D.C.